In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-419 CV

____________________


IN RE EXXON MOBIL OIL CORPORATION, MOBIL CORPORATION,

MOBIL CHEMICAL COMPANY, INC., AND SOCONY MOBIL COMPANY, INC.



Original Proceeding



MEMORANDUM OPINION
 On September 19, 2005, Exxon Mobil Oil Corporation, Mobil Corporation, Mobil
Chemical Company, Inc., and Socony Mobil Company, Inc. filed this petition for writ of
mandamus.  We requested a response from the real parties in interest.  On October 27,
2005, the relators filed a motion to dismiss the petition.  The relators allege the trial court
granted the relief requested in the petition.
	Accordingly, this original proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.
								PER CURIAM

Opinion Delivered November 17, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.